IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KYOUNG JA KIM AND CHANG SOON KIM,          : No. 429 MAL 2021
                                           :
                   Petitioners             :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
YUN & ASSOCIATES, P.C., KATHLEEN           :
BANG WHAN CHUNG, MYOUNG JA                 :
JHANG, KOREA WEEK, CHANG HI YUN,           :
AND CHRISTINE YUN,                         :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.